UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-2323


In re:   DARRYL DEVON GASTON,


                 Petitioner.




                   Petition for Writ of Prohibition.
             (1:06-cr-00310-JAB-1; 1:11-cv-00771-JAB-JLW)


Submitted:    January 30, 2014               Decided:   February 11, 2014


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darryl Devon Gaston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl     Gaston    petitions      for   a     writ   of    prohibition

seeking an order directing that his criminal case be dismissed

and that he be immediately released.              A writ of prohibition “is

a drastic and extraordinary remedy which should be granted only

when the petitioner has shown his right to the writ to be clear

and undisputable and that the actions of the court were a clear

abuse of discretion.”          In re Vargas, 723 F.2d 1461, 1468 (10th

Cir.   1983).     A     writ   of   prohibition      may    not   be    used   as   a

substitute for appeal.          (Id.)       Gaston has not shown any basis

for the relief he seeks.             Accordingly, we deny the writ of

prohibition.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument      would   not    aid   the    decisional

process.


                                                                  PETITION DENIED




                                        2